The case of Horne v. Paragould Special School District, 186 Ark. 1000,57 S.W.2d 568, upon which the majority of the court relys, does not, in my opinion, support the conclusion which the majority have announced, and I therefore respectfully dissent.
The record is silent as to whether the school directors had complied with the law defining their duties in the matter of holding the election at which the school tax was voted, and we must therefore presume that those duties had been performed. Section 97 of act 169 of the Acts of 1931 (Acts 1931, pages 476-588) defines these duties. Subsection H of 97 requires the school directors to prepare all estimate of the amount of money needed by the district for the year following the school election, showing separately the amount needed "for general control instruction, operation of the plant, maintenance of the plant, auxiliary agencies, fixed charges, capital outlay, and debt service," and to send a copy of the estimate to the county board of education, and to publish it once a week for three consecutive weeks in a newspaper published in the county at least twenty-five days before the annual election. The obvious purpose of this requirement is to advise the electors what amount of money will be required for school purposes and the uses *Page 569 
to which it will be devoted. This may be done by voting a given number of mills for each purpose, or by voting any number of mills, not exceeding 18, for all purposes, or for a general school tax. It is a matter of common knowledge that the latter is the method ordinarily employed in the districts throughout the State, and it is stipulated that the tax was so voted in the instant case. The tax voted was "For General Tax," and it is respectfully submitted that this does not include any one purpose to the exclusion of any other purpose for which a school tax may be legally voted.
In the Horne case the majority of the electors voted a tax of 6 mills "for the building or bond payment fund and 12 mills for general school purposes," thus specifically limiting to 6 the number of mills for the building or bond payment fund. The remaining 12 mills was not voted for any one of the purposes designated in subsection 4, above quoted, but was voted for all those purposes except for the building or bond payment fund, for which  mills was specifically voted.
Not so in the instant case. No certain number of mills was voted for any specific purpose. The electors, on the contrary, voted "For General Tax." Now, what is "General Tax"? The obvious answer is that it is a tax for all purposes for which the electors had authority to vote, leaving to the directors of the school district the duty to apportion the tax collected to the items embraced in the budget which had been submitted to the electors. If the electors are unwilling to confer this authority, they must vote since number of mills for a particular purpose, as was done in the Horne case, supra.
The authority to vote the 18 mills is derived from the 11th Amendment to the Constitution, as is said in the majority opinion, and I submit that a vote "For General Tax" includes each and all of these purposes, and it should be assumed, in the absence of a showing to the contrary, that the electors had dedicated the tax to all the purposes shown in the budget report of the school directors.
It must be remembered that the electors voted "For General Tax," and a more comprehensive adjective *Page 570 
could hardly have been employed. Many definitions of the word "general" are given in Webster's New International Dictionary, and these, among others: "of or pertaining to the whole of a body, society, organization, or the like; pertaining to, affecting, or applicable to, each and all of the members of a class, kind, or order; universal within the limits of the reference; not particular; not precise or definite."
A tax thus voted, when not otherwise limited, as was done in the Horne case, supra, covers all items for which the tax may be voted. If this is not true, then no tax whatever was voted. There is no more reason for saying the general tax is applicable for maintenance of schools than it is for the retirement of existing indebtedness. Neither was written on the ballot. The electors might have voted a definite number of mills for either purpose but they did not do so.
The term "General Tax" is not a synonym for "Maintenance" nor for "Indebtedness," and it, therefore, no more includes one than it does the other, and unless it includes both it does not include either. But it does include both, because a tax for maintenance or to pay indebtedness is a general tax, all being for school purposes and all permissible under both the constitutional amendment and under act 169, supra.
As was said in the Horne case, supra, the three purposes for which a tax may be voted under the constitutional amendment are: "1) for the maintenance of schools; (2) for the erection and equipment of school buildings; and (3) for the retirement of existing indebtedness for buildings." It is true the printed ballot contained the words, "For Building Tax," which was for the second purpose above-named, but no tax was voted for that purpose. But there is no question in this case about using this money for building purposes. The relief prayed and granted in the court below was that the directors be enjoined from using any of the taxes for the retirement of existing indebtedness (some of which had been outstanding since 1917), the third purpose named in the amendment for which taxes may be voted. There was no specific vote on this question no more than there *Page 571 
was on the first purpose, that of maintenance, and I, therefore, repeat that if a vote "For General Tax" did not authorize an expenditure for the third purpose, there is a lack of authority to expend it for either the first or second.
The decree of the court below should, therefore, be reversed, and the directors allowed to complete the payment of the installment of the bonded debt and interest, a portion of which, according to the stipulation, has already been made.